DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 5/03/2021. As per the amendments, claims 2, 14, ,17-18, 20, 23-26, 30, and 35-40 have been amended, claims 9, 28, and 32 have been cancelled, and claims 41-43 have been added. Thus claims 2, 6, 8, 11-12, 14-15, 17-18, 20-27, 29-31 and 34-43 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11-12, 15, 17-18, 20-27, 29-31, 34, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zwaan et al. (US Pat. 5,062,145) in view of Speldrich et al. (US Pat. 6,655,207).
Regarding claim 17, Zwaan discloses a humidification chamber for a respiratory therapy apparatus (water compartment 30 and heating element 50 within body 1 in Fig. 7), the humidification chamber comprising: a body comprising a base plate (casing 5 on the bottom of body 1 in Fig. 7), the base plate at least partially defining a reservoir (see casing 5 in Fig. 7 which defines a bottom of the humidifier to define a reservoir of air that enters the humidification 
Zwaan does not disclose a flow conditioner positioned within the outlet port, the flow conditioner comprising at least one internal wall, the at least one internal wall subdividing the outlet port into a plurality of compartments. While Zwaan does disclose a sensor in the outlet port that is at least partially extended into the gases flow path when the humidification device is in use (temperature probe 64 in Fig. 7, which extends at least some amount into the gases flow path presented, shown by the protruding bulb-like member of temperature probe 64), and which fits into an aperture of the outlet port (see Fig. 7 where some gap in casing 5 in an aperture that allows temperature probe 64 to fit into the outlet), Speldrich also teaches a sensor element in the outlet port.
However, Speldrich teaches a flow rate module that can be used in respiratory devices (see Col. 1 lines 18-23, where it is used to help the control mechanism regulate flow rates), where a flow conditioner (see flow restrictor 180 in Fig. 8) is positioned within the outlet port (see Col. 3 lines 62-67 where the fluid that enters integrated module 30 as seen in Fig. 8 comes from a flow system, which is the respiratory device), the flow conditioner comprising at least one internal wall (see the orifices 60 and the walls that divide them by rods 70 and 72 in Fig. 2 where flow restrictor 180 has the same structure as flow restrictor 54; see also the internal wall 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the humidification apparatus of Zwaan to have an integrated module for flow sensing on the outlet end as taught by Speldrich as the inclusion of a flow sensor on the outlet end of a respiratory therapy device provides more data for feedback and flow rate control, allowing for a more effective and targeted therapy.
Regarding claim 2, the modified Zwaan device has the plurality of compartments are configured to promote laminar flow through at least one of the plurality of compartments into which the sensor extends at least partially (Speldrich; see Col. 9 lines 42-67 where the flow restrictor 180 in Figs. 8-10 promotes laminar flow through the compartments, including helping create laminar flow through sensing channel 44).

Regarding claim 11, the modified Zwaan device has the flow conditioner being removable from the outlet port (Speldrich; see Figs. 5-6 which shows that integrated module 30 can be taken apart and thus are removable from the outlet port).
Regarding claim 12, the modified Zwaan device has the flow conditioner configured to interface with a wall defining at least a portion of the outlet port (Speldrich; see Figs. 8-10 where the flow restrictor 180 has rods 70 and 72 which touches the inner wall of flow channel 34; see also Col. 5 lines 63-67).
Regarding claim 15, the modified Zwaan device has a flow conditioner comprising four baffles that at least partially define the four compartments (Speldrich; see Fig. 2 where main support rods 70 and 72 form four baffles which at least partially define the compartments between them).
Regarding claim 18, the modified Zwaan device has the inlet port comprising a sensor port configured to receive a sensor (Zwaan; temperature probe 64 seen unlabeled in a port on the inlet side of Fig. 7, identical to the labeled temperature probe 64 in a port on the outlet side of Fig. 7).
Regarding claim 20, the modified Zwaan device has everything as claimed, including the outlet port comprising two sensor ports, each configured to receive a sensor (Speldrich; see Fig. 4 where the sensing channel 44 has two sensors 90 and 94, where the left sensor 90 is within 
Regarding claim 21, the modified Zwaan device has the outlet port defines an arcuate gas flow path out of the body of the humidification chamber (Zwaan; see the curved arcuate flow path arrow shown generally around gases outlet 3 and temperature probe 64 in Fig. 7).
Regarding claim 22, the modified Zwaan device has at least a portion of a wall defining the outlet port in angled (Speldrich; see the portion of the integrated module 30 in Fig. 1 around cover 128 around tap recess 126, which forms an angled portion of a wall in relation to the tube that contains flow channel 34, and where the embodiment in Fig. 8 includes these same features). 
Regarding claim 23, the modified Zwaan device has wherein the wall extends from the body to an outlet opening of the outlet port and the wall is tapered inwardly toward the outlet opening such that the outlet port is widest adjacent to the body (Zwaan; see the tapered part of body 1 as casing 4 and casing 5 taper into gases outlet 3, such that the part of the outlet nearest body 1 and before the taper is wider than the part of the outlet after the taper in Fig. 7, and where the tubular space of gases outlet 3 directly after the taper is the outlet opening).
Regarding claim 24, the modified Zwaan device has the outlet port comprising at least one sensor port configured to receive a sensor, the at least one sensor port positioned in the angled portion of the wall defining the outlet port (Speldrich; see Fig. 1 where the sensor 42 is contained within the port formed by inlet end 50 and outlet end 52 which is positioned within the angled portion of the wall formed about cover 128 in relation to the tube surrounding flow channel 34, where the embodiment of Fig. 8 also includes the sensor 42). 

Regarding claim 26, the modified Zwaan device has the outlet port comprising at least one sensor port configured to receive a sensor (Speldrich; see the port formed around sensing channel 44 by inlet end 50 and outlet end 52 which contains sensor 42) and the aerofoil feature is spaced from the at least one sensor port (Speldrich; see Figs. 1-2 where the aerofoil feature at the center of flow restrictor 54 is spaced from the port formed around sensing channel 44).
Regarding claim 27, the modified Zwaan device has the flow conditioner comprising a curved baffle (Speldrich; see Fig. 2 where the central convex circular part of flow restrictor 54 that forms the connection between main support rods 70 and 72 is a curved baffle). 
Regarding claim 29, the modified Zwaan device has a sensor that measures flow rate and temperature (Speldrich; see Fig. 1 where sensor 42 measures flow rate; see Col. 6 lines 54-58 and see also Col. 7 lines 3-11 where the sensor 42 detects a change in temperature in order to measure the flow rate, and thus measures both temperature and flow rate).
Regarding claim 30, the modified Zwaan device has wherein the plurality of compartments comprises a main flow compartment (Speldrich; see Figs. 1-2 where a main flow channel 34 contains the plurality of compartments defined by flow restrictor 54) and a sensor compartment separated by the at least one internal wall (Speldrich; see Fig. 1 where sensing channel 44 is separated from the flow restrictor 54 by the internal walls that form the flow 
Regarding claim 31, the modified Zwaan device has everything as claimed, including the flow conditioner comprises a deflectable elastic rib (Speldrich; see Fig. 5 where notches 130 are ribs that are delectable and elastic as there are used for snap-fitting) which is configured to snap fit into a gap in a wall defining at least a portion of the outlet port (Speldrich; see Fig. 5 where the notches 130 are used to snap fit into a wall that defines at least a portion of the outlet port that contains integrated module 30; see also Col. 7 lines 12-15). 
Regarding claim 34, the modified Zwaan device has the sensor comprises a thermistor (Zwaan; see probe 64 in Fig. 7 and see also Col. 4 line 68 to Col. 5 line 2 where the temperature probe is a thermistor which is positioned in the outlet of the humidification chamber).
Regarding claim 42, the modified Zwaan device has the at least one internal wall is non-linear (Speldrich; see Fig. 2 where rods 70 and 72 include a concentric curved portion in the middle, and a plurality of curved spoked, making it so rods 70 and 72 are not strictly linear). 
Regarding claim 43, the modified Zwaan device has the flow conditioner is configured to minimize pressure drop caused by the flow conditioner (Speldrich; see Col. 9 lines 62-67 where the longer flow restrictor 180 reduces the pressure drop, thus minimizing it). 
Claims 6 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zwaan in view of Speldrich as applied to claim 17 above, and further in view of Daniell et al. (US Pat. 6,050,260).
Regarding claim 6, the modified Zwaan device has an outlet port that is elbow shaped (Zwaan; see Fig. 7 where the shape of the outlet 3 on the right side has a section that curves down as seen by the arrow that leads into outlet 3 such that the curved-down section is elbow-shaped; see also Fig. 1 of Speldrich where the outlet port includes the integrated module 30 which has an elbow shaped section between inlet tap 50 and sensing channel 44 which forms part of the outlet)
However, in the alternative that the modified Zwaan device does not have a detailed description of the outlet port being elbow-shaped, then Daniell teaches a humidifier device where a part of the outlet port is elbow shaped so as to be placed on a swivel (swivel fitting 35 on outlet 37 in Fig. 8) so that the outlet can swivel to allow a patient to move about while the device is in use (pivot about swivel and/or pivot section 36 in Fig. 8; see also Col. 6 lines 54-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet port of the modified Zwaan device to have an elbow shaped swivel fitting as taught by Daniell, as it allows a patient to more easily move about while the device is being used due to the free rotation of the tube relative to the outlet. 
Regarding claim 40, the modified Zwaan device has the inlet to the flow conditioner is not axially aligned with an outlet of the flow conditioner and the flow conditioner is positioned within an elbow of the outlet port (Daniell; see Fig. 8 where swivel fitting 35 on outlet 37 is an .
Claim 17, 35-37, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (US Pat. 8,776,790) in view of Miller (US Pat. 6,095,505).
Regarding claim 17, Gentner discloses a humidification chamber for a respiratory therapy apparatus (see gas delivery apparatus 14 in Fig. 1; see also Col. 4 lines 49-54 where it contains a humidifier and thus  humidification chamber), the humidification chamber comprising: an inlet port extending from the body and defining a gases inlet into the body (see Fig. 1 where gas delivery apparatus 14 has a body of some shape, and that body receives gas from a gas source, thus having a gas inlet); an outlet port extending from the body and defining a gases outlet out of the body (see Fig. 1 where gas delivery apparatus 14 has a body of some shape, and that body delivers gas out of connection system 18 which is the outlet), the outlet port configured to receive a sensor (see Figs. 1 and 4 where in the connection system 18 is sensor system 20, and sensor system 20 has sensors 26a and 26b which are contained in the aperture formed by the walls 44 and structures 46); and a flow conditioner positioned within the outlet port (see structures 46 in Fig. 4 which create a flow conditioner), the flow conditioner comprising at least one internal wall (structures 46 in Fig. 4 are the internal wall that create the flow conditioner), the at least one internal wall subdividing the outlet port into a plurality of compartments (see Fig. 4 where the gas flow is divided into two by structure 46) that separate a gas flow path such that each compartment receives only a portion of the entire gas flow (see 
Gentner does not have a detailed description of the humidification chamber having a body comprising a base plate, the base plate at least partially defining a reservoir. However, it is understood that the humidification chamber must have some body which defines the chamber, and that body must have some bottom that interacts with the surface the humidifier rests on and thus constitutes a base plate. 
If Gentner does not disclose a body comprising a base plate, then it is taught by Miller. Miller teaches a similar humidification device (see Fig. 2) connected to a patient with an inlet (Fig. 2 inlet 32) and outlet (Fig. 2 outlet 34), where a humidification chamber (chamber of Fig. 2 within walls 58 and baffles 44) has a body comprising a base plate (Fig. 2 heat exchanger 28 is a base plate of the humidifier) that forms a reservoir (see chamber 34 in Fig. 3, which is at least partially bound by the heat exchanger surface 28). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidification chamber of Gentner to have a body and a base plate as taught by Miller as it a conventional feature of humidifiers that would allow for the humidification chamber to rest on a surface while the device is in use.
Regarding claim 41, the modified Gentner device has the outlet port comprising a sensor port configured to receive a sensor (Gentner; see Fig. 4 where sensor 26b is arranged in 
Regarding claim 35, the modified Gentner device has everything as claimed, including wherein the sensor port is positioned between an inlet to the flow conditioner and an outlet from the flow conditioner (Gentner; see Fig. 4 where sensors 26a and 26b are formed in a port that is between an inlet and outlet of the flow conditioner formed by structure 46). 
Regarding claim 36, the modified Gentner device has everything as claimed, including the sensor extends into the flow conditioner through the sensor port (Gentner; see Fig. 4 where sensor 26a extends into the flow conditioner formed by structure 46, and thus into one of the plurality of longitudinal compartments). 
Regarding claim 37, the modified Gentner device has everything as claimed, including the sensor extends into one of the plurality of compartments defined by the at least one internal wall (Gentner; see Fig. 4 where sensor 26a extends into the flow conditioner formed by structure 46). 
Regarding claim 39, the modified Gentner device has everything as claimed, including the sensor extends into only one of the plurality of compartments defined by the at least one internal wall (Gentner; see Fig. 4 where sensor 26a extends into the flow conditioner formed by structure 46, and thus into only one of the plurality of compartments). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gentner in view of Miller as applied to claim 36 above, and further in view of Daniell et al. (US Pat. 6,050,260).
Regarding claim 38, the modified Gentner device has an outlet port.

However, Daniell teaches a humidifier device where the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow (Daniell; see Fig. 8 where swivel fitting 35 on outlet 37 is an outlet, where the inlet and outlet thus are at a ninety degree relationship with one another and not axially aligned) so that the outlet can swivel to allow a patient to move about while the device is in use (pivot about swivel and/or pivot section 36 in Fig. 8; see also Col. 6 lines 54-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet port of the modified Gentner device to have an elbow shaped swivel fitting as taught by Daniell, as it allows a patient to more easily move about while the device is being used due to the free rotation of the tube relative to the outlet. Thus, in the modified Gentner device,  the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow (Daniell; see Fig. 8 where swivel fitting 35 on outlet 37 is an outlet from the flow conditioner of Speldrich in the modified device, where the inlet and outlet thus are at a ninety degree relationship with one another and not axially aligned, and wherein since the outlet is elbow shaped as taught by Daniell, the flow conditioner is placed within some part of the outlet elbow in the modified device).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gentner in view of Miller as applied to claim 17 above, and further in view of Wiseman (US Pat. 9,599,895).

The modified Gentner device does not have that the plurality of compartments consist of four compartments. 
	However, Wiseman teaches a similar device for splitting gas flow in order to measure the flow of the fluid, where four separate compartments (see the four compartments in Fig. 1 formed by vertical plate 15 and horizontal plate 16) are used to measure the fluid flow in order to determine an average flow (see Col. 4 lines 60-68).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of compartments the gas flow path of the modified Gentner device is split into to be four compartments as taught by Wiseman, as it would allow for the gas flowing through the be separately split and measured in order to determine an average. Further, it is noted that there is a lack of criticality over the specific number of compartments, and one of ordinary skill in the art would recognize that the number of compartments can be adjusted to suit the desired gas flow parameters, including using four compartments. 
Response to Arguments
Applicant's arguments filed 5/03/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-9 that the flow restrictor of Speldrich does not create laminar flow in the sensing channel, and creates a pressure drop rather than minimizing a pressure drop. However, as seen in the above rejection, Speldrich teaches that laminar flow is created, and that the flow through the sensing channel is also made to be more laminar via 
Applicant argues on page 9 that Zwaan and Speldrich do not teach the internal wall of claim 30, such that the internal wall divides a main flow compartment from a sensing compartment. However, it is understood that such feature is taught in Speldrich, as the main flow chamber 34 is separate from the sensing channel 44, and the walls of sensing channel 44 are included as part of the internal wall, thus helping to divide the main flow chamber from the sensing channel.
Applicant argues on pages 9-10, and again on page 11 that the applied Daniell reference has an elbow that is not the outlet of a humidifier, and the rationale of free movement of the conduit is not reasonable. The Examiner disagrees. First, while the elbow of Daniell is not directly adjacent the outlet of the humidifier, it is still part of the outlet of the humidifier, the outlet being the portion of tubing leading from the humidifier to a patient. Second, there is well-known and applicable benefit in creating a swivel connection between a patient interface and associated tubing so that a patient can move about. The rationale is reasonable as there are situations where a patient needs to move in relation to a humidifier, and having a swivel connection creates freedom of movement while maintaining proper flow through the conduit. 
Applicant argues on pages 10-11 that Gentner only mentions a humidifier, and not any sort of humidification chamber, that the sensor system is not part of the outlet of the humidifier, and that Miller teaches a humidifier that does not have a sensor, and thus Miller is only incorporated for a base plate. Firstly, while Gentner does only briefly mention a humidifier, 
Thus, for the reasons above, the rejections hold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785           

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785